Exhibit 1.1 Sappi Limited Announcement 21 December 2010 Sappi Limited Reg No 1936/008963/06 (Incorporated in the Republic of South Africa) JSE Code SAP ISIN code ZAE 000006284 NYSE code SPP (“Sappi” or “the Company”) VESTING OF CONDITIONAL SHARE AWARDS GRANTED TO DIRECTORS OF LISTED COMPANY In terms of paragraph 3.63 of the Listings Requirements of the JSE Limited, we hereby provide the following information regarding the vesting of conditional share awards granted by Sappi to the undermentioned directors of the Company and its major subsidiary companies: 31 May 2007 and 15 December 2008 conditional share awards vesting Nature of transaction : Vesting of grants of conditional share awards in terms of the Sappi Limited Performance Share Incentive Plan. Date of transaction : 20 December 2010 (date participants informed of vesting) Number of conditional Share awards granted : Various, see table below Date of share awards : 31 May 2007 and 15 December 2008 (6 additional grants for every 5 existing grants at R20,27 to take cognisance of Sappi Limited rights offer).Applicable to 4 year period 1 October 2006 to 30 September 2010 Vesting period : 4 years from date of grant Percentage of grants vested : 50%, see table below Class of security : Ordinary shares Extent of interest : Direct beneficial Director’s Name : M Gardner Company : Sappi Fine Paper North America of which he is a director Conditional share award Rights issue on share award Share awards granted shares shares Share awards vesting shares shares Share awards lapsed shares shares Payment for original conditional share award nil - Payment in shares in settlement of rights issue shares at R20.27 per rights issue share. - shares at R33.80 per share Number of shares to participant shares shares Total number of shares to participant 9,622 shares Director’s Name : S G Manchester Company : Sappi Fine Paper North America of which she is a director Conditional share award Rights issue on share award Share awards granted shares shares Share awards vesting shares shares Share awards lapsed shares shares Payment for original conditional share award nil - Payment in shares in settlement of rights issue shares at R20.27 per rights issue share. - shares at R33.80 per share Number of shares to participant shares shares Total number of shares to participant 11,103 shares Page2 of 4 Director’s Name : J Miller Company : Sappi Fine Paper North America of which she is a director Conditional share award Rights issue on share award Share awards granted shares shares Share awards vesting shares shares Share awards lapsed shares shares Payment for original conditional share award nil - Payment in shares in settlement of rights issue shares at R20.27 per rights issue share. - shares at R33.80 per share Number of shares to participant shares shares Total number of shares to participant 5,921 shares 10 September 2007 and 15 December 2008 conditional share awards Nature of transaction : Vesting of grants of conditional share awards in terms of the Sappi Limited Performance Share Incentive Plan. Date of transaction : 20 December 2010 (date participants informed of vesting) Number of conditional Share awards granted : See table below Date of share awards : 19 September 2007 and 15 December 2008 (6 additional grants for every 5 existing grants at R20,27 to take cognisance of Sappi Limited rights offer).Applicable to 4 year period 1 October 2006 to 30 September 2010 Vesting period : 4 years from date of grant Percentage of grants vested : 50%, see table below Class of security : Ordinary shares Extent of interest : Direct beneficial Page 3 of 4 Director’s Name : M Gardner Company : Sappi Fine Paper North America of which he is a director Conditional share award Rights issue on share award Share awards granted shares shares Share awards vesting shares shares Share awards lapsed shares shares Payment for original conditional share award nil - Payment in shares in settlement of rights issue shares at R20.27 per rights issue share. - shares at R33.80 per share Number of shares to participant shares shares Total number of shares to participant 18,504 shares Page4of 4
